United States Court of Appeals
                    For the First Circuit


No. 00-1113

                  UNITED STATES OF AMERICA,

                    Plaintiff, Appellant,

                              v.

     COMMONWEALTH ENERGY SYSTEM AND SUBSIDIARY COMPANIES,

                     Defendant, Appellee.




                         ERRATA SHEET


     The opinion of this Court issued on December 21, 2000, is
amended as follows:

    On page 5, line 10: change the word "directly" to "indirectly."